 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 544 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Rodriguez (for himself, Ms. Roybal-Allard, Ms. Loretta Sanchez of California, Mr. Baca, Mr. Hinojosa, Mr. Serrano, Mrs. Napolitano, Mr. Gutierrez, Mr. Becerra, Mr. Gonzalez, Mr. Pastor, Ms. Solis, Mr. Cardoza, Ms. Velázquez, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Commemorating the 75th Anniversary of the Creation of the League of United Latin American Citizens. 
 
Whereas February 17, 2004, marks the 75th Anniversary of the creation of the League of United Latin American Citizens (LULAC), one of the premier civil rights organizations in the United States; 
Whereas several Hispanic organizations joined together and forged LULAC to become a strong advocate for gaining equal rights and opportunities and to create a unified Hispanic American voice; 
Whereas LULAC’s mission is to advance the economic condition, educational attainment, political influence, health and civil rights of the Hispanic population of the United States, thereby improving the social and political condition of all Americans; 
Whereas LULAC has chapters in 48 states, Puerto Rico, Mexico and Heidelburg, Germany (a military base) and represents 100,000 volunteer members of Hispanic origin; 
Whereas the leadership and success of LULAC have fostered the development of several successful Hispanic national organizations, including the American GI Forum, the Mexican American Legal Defense and Education Fund, and SER-Jobs for Progress, Inc.; 
Whereas LULAC has advanced the cause of educational opportunity through programs such as the Little School of 400, which served as one model for Head Start, and it started the LULAC National Educational Service Centers and the LULAC National Scholarship Fund which provide educational advice, mentoring and scholarship money aiding over 200,000 students who have gone to college; 
Whereas LULAC worked to integrate the nation’s schools and to provide Hispanic children equal access to educational opportunities; 
Whereas LULAC tirelessly fights to improve the lives of Hispanic Americans by working to end discrimination, poverty, political representation and educational inequalities, and to address issues important to Hispanic Americans such as immigration and healthcare; 
Whereas LULAC has encouraged and increased voter registration, education, and turnout to ensure that the needs and issues of Hispanic Americans are heard; 
Whereas Hector Flores, National President, and the National Executive Committee have continued to lead and to guide LULAC in successfully achieving its goals; and 
Whereas this organization has developed and grown through years of social and political divide and has been a source of Hispanic pride and leadership: Now, therefore, be it 
 
That the House of Representatives— 
 
(1)commemorates the 75th Anniversary of the League of United Latin American Citizens and its work to improve the education, health care, and overall welfare of Hispanic Americans; 
(2)recognizes the history and spirit of this great and well respected civil rights organization; 
(3)acknowledges the many achievements that this organization has accomplished and wishes LULAC continued success in its endeavors. 
 
